Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2022 has been entered. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 recites a plurality of orifices extend through the first generally planar surface, which is not described in the specification. Additionally, the figures do not illustrate a first generally planar surface comprising a plurality of orifices as recited in claim 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hambley et al. (US 6,797,166) in view of Bevilacqua et al. (US 2002/0025225).
Regarding claim 18, Hambley discloses an underdrain apparatus (800) comprising: a trapezoidal cover member (801) that includes: a first generally planar surface (top, horizontal surface); a second generally planar surface (left inclined planar surface; Fig. 28C) adjacent at least a first side of the first generally planar surface; a third generally planar surface (right inclined planar surface; Fig. 28C) adjacent to at least a second side of the first generally planar surface, wherein a plurality of orifices (water egress slots 810) extends through at least one of said second generally planar surface and said third generally planar surface; wherein an angle formed between the first generally planar surface and the second generally planar surface, and an angle formed between the first generally planar surface and the third generally planar surface are obtuse angles; and wherein the underdrain apparatus has a longitudinal length, wherein the trapezoidal cover member includes a flange (824) (Figs. 28A - 28D; col. 11, line 33 - col. 12, line 41). Hambley fails to explicitly teach a cylindrical water transport member that has apertures through a lower-most half of the water transport member; and wherein the underdrain apparatus has a longitudinal length of at least 10 feet.  Bevilacqua teaches a drainage apparatus comprising a cylindrical water transport member (tube 30) that has apertures (holes 32) through a lower-most half of the  cylindrical water transport member (Figs. 1 and 3; paragraphs 0032 and 0035) to allow fluid to flow through the cylindrical body and clean a drainage pipe within which the cylindrical body is located. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the cylindrical water transport member and apertures as taught by Bevilacqua for the water transport member as disclosed by Hambley to provide a means by a which fluid can flow into a cover member within which the cylindrical water transport member is located in order to clean said cover member. Examiner takes the position that the longitudinal length lacks criticality in the claims and is a design consideration within the skill of the art based upon the size of the water treatment facility with which the underdrain apparatus is to be used.
Regarding claim 19, Hambley further discloses the underdrain apparatus (800) is comprised of metal (stainless steel) (col. 11, lines 39 - 44).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hambley et al. in view of Bevilacqua et al. and Moore, Jr. et al. (US 5,890,838). Hambley discloses an underdrain apparatus (800) comprising: a trapezoidal cover member (801) that includes: a first generally planar surface (top, horizontal surface); a second generally planar surface (left inclined planar surface; Fig. 28C) adjacent to at least a first side of the first generally planar surface; a third generally planar surface (right inclined planar surface; Fig. 28C) adjacent to at least a second side of the first generally planar surface, wherein a plurality of orifices (810) extends through each one of said second and said third generally planar surfaces and an orifice (811) extends through the first generally planar surface; wherein an angle formed between the first generally planar surface and the second generally planar surface, and an angle formed between the first generally planar surface and the third generally planar surface are obtuse angles; said second and third generally planar surfaces each having an edge that rests on a floor (803) of a filter basin when the underdrain apparatus is installed; and wherein the underdrain apparatus has a longitudinal length, wherein said second generally planar surface has air orifices (804), wherein the underdrain apparatus has the water transport member (802) and two intermediary passageways (unlabeled passageways delimited by walls containing slots 810 and orifices 820 and the flange adjacent bottom member 803; Figs. 28C) that interconnect the water transport member with a filter media, wherein the trapezoidal cover member includes a flange (824); wherein the underdrain apparatus is placed on the floor (803) of the filter basin and wherein said filter media (20) is positioned on top of the underdrain apparatus (44) to define a filter media bed, said filter media bed comprised of successive layers of gravel (layer under sand layer 24), sand (24), anthracite (22), or other granular filter media (Figs. 1 and 28A - 28D; col. 4, lines 58 - 63; col. 11, line 33 - col. 12, line 41). Hambley fails to disclose a plurality of orifices in the first generally planar surface; a cylindrical water transport member that has apertures through a lower-most half; a longitudinal length of at least 10 feet; and adjacent underdrain apparatus are interconnected to define an underdrain assembly that covers the filter basin floor. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the orifice in the first generally planar surface as disclosed by Hambley to include a plurality of orifices in the first generally planar surface to provide improved control over the volume of air entering the air passageway and the flow of air in the air passageway by providing air inlets at multiple locations along the air passageway. Duplicating the components of a prior art device is a design consideration within the skill of the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Examiner takes the position that the longitudinal length lacks criticality in the claims and is a design consideration within the skill of the art based upon the size of the water treatment facility with which the underdrain apparatus is to be used. Bevilacqua teaches a drainage apparatus comprising a cylindrical water transport member (tube 30) that has apertures (holes 32) through a lower-most half of the  cylindrical water transport member (Figs. 1 and 3; paragraphs 0032 and 0035) to allow fluid to flow through the cylindrical body and clean a drainage pipe within which the cylindrical body is located. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the cylindrical water transport member and apertures as taught by Bevilacqua for the water transport member as disclosed by Hambley to provide a means by a which fluid can flow into a cover member within which the cylindrical water transport member is located in order to clean said cover member.  Bevilacqua fails to teach adjacent underdrain apparatus are interconnected to define an underdrain assembly that covers the filter basin floor. Moore teaches adjacent underdrain apparatus (chambers 20, 20A) are interconnected (interlocked flanges 30, 30A of adjacent chambers) are to define an underdrain assembly that covers the filter basin floor (Examiner notes that the claim does not require the underdrain assembly to cover the entire surface area of the filter basin floor) (Fig. 2; col. 2, line 25; col. 3, line 54 - col. 4, line 6; col. 6, lines 4 - 8). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above to include a plurality of interconnected underdrain apparatuses as taught by Moore to increase the size of the underdrain assembly when the filter basin floor is larger than the width of a single underdrain apparatus.
Allowable Subject Matter
Claims 1 - 3, 5, 6, 8 - 11, and 13 - 17 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 18 - 20 have been considered but are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
8/5/2022